Citation Nr: 1443135	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for residuals of prostate cancer, status post prostatectomy, currently rated at 40 percent disabling, and the propriety of the reduction in the disability evaluation from 100 percent to 20 percent, effective October 1, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issue of a higher rating for residuals of prostate cancer, status post prostatectomy, currently rated at 40 percent disabling, and the propriety of the reduction in the disability evaluation from 100 percent to 20 percent, effective October 1, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of a higher rating for residuals of prostate cancer, status post prostatectomy, currently rated at 40 percent disabling, and the propriety of the reduction in the disability evaluation from 100 percent to 20 percent, effective October 1, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in September 2014, prior to the promulgation of a decision by the Board, the Veteran, through his representative, withdrew from consideration the issue of entitlement to a higher rating for residuals of prostate cancer, status post prostatectomy, currently rated at 40 percent disabling, and the propriety of the reduction in the disability evaluation from 100 percent to 20 percent, effective October 1, 2009.  As the Veteran has withdrawn the appeal on that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed without prejudice.


ORDER

The appeal of a higher rating for residuals of prostate cancer, status post prostatectomy, currently rated at 40 percent disabling, and the propriety of the reduction in the disability evaluation from 100 percent to 20 percent, effective October 1, 2009, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


